ineDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-9 and 11-19 are pending in Instant Application.
Claims 1, 11-15, and 18-19 are amended.
Claim 10 is cancelled.
Claims 1-9 and 11-19 are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
The Double Patenting Rejection is withdrawn based upon on the Terminal Disclaimer filed on 06/21/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments filed in the amendment filed 06/17/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (U.S. Publication No. 2012/0311126) [Applicant’s IDS], in view of Sathyanarayana et al. (U.S. Publication No. 2016/0164761) [Applicant’s IDS], and further in view of Groenendijk (U.S. Publication No.  2014/0321311).
As per claim 1, Jadallah disclose a system (Jadallah: paragraph 0052 and fig. 3; QoE system 300), comprising: 
a processor (Jadallah: paragraph 0052; The QoE system 300 includes at least one processor) configured to:
at a first time, compute a set of quality metrics for a plurality of groups of streaming sessions (Jadallah: paragraph 0055; The metric measurement module receives data from the QoE event handler and media session module and measures various metrics 412 as explained in greater detail herein. The metric aggregation module then aggregates the metrics 414 followed by the QoE calculation module calculating and comparing the metrics 416), wherein the set of quality metrics comprises at least one of video start failure, exits before video start, video startup time, or rebuffering ratio (Jadallah: paragraph 0018; the metric measurement module is configured to measure at least one of the group of average number and duration of buffer stall events, average media start latency, average number of restarts after buffer stall events and average number of bit rate transition events);
identify an anomaly at least in part by performing anomaly detection using the set of quality metrics and historical information (Jadallah: paragraph 0063; the QoE event handler is adapted to receive data from the media flow recognition module and detect events 408 related to subscribers' perceived quality of experience. The QoE event handler may obtain attributes related to a particular media flow. These attributes can be used to detect various events, for example, buffering events, media restart events, media start latency events, and adaptive streaming bit rate transition events. There may be many instances of the QoE event handler 206, one for each type of event. Each event handler communicates with the media session manager to keep track of the history of media flows, to detect changes in the media flow properties and to report QoE events to the metric measurement module); and
a memory coupled to the processor and configured to provide the processor with instructions (Jadallah: fig. 2; memory 218 couple to processor 216). 
However Jadallah does not explicitly mention diagnose a cause of the identified anomaly at least in part by traversing the diagnosis graph; and generate an alert based at least in part on the diagnosis.
However Sathyanarayana teaches:
diagnose a cause of the identified anomaly at least in part by traversing the diagnosis graph (A diagnosis graph will be taught later. Sathyanarayana: paragraph 0053; the emulation engine instances perform a mesh test when an error or anomaly is detected. The mesh test diagnoses where the root of the detected error or anomaly occurs within the distributed platform architecture); and 
 generate an alert based at least in part on the diagnosis (Sathyanarayana: paragraph 0031; Based on the alert parameters, each alert can identify the distributed platform delivery node in which the error occurred, the error at issue, the content stream fragment or chunk where the error or anomaly occurred, various other performance metrics at the time of the error occurrence, and one or more parties that receive the alert…paragraph 0048; The reporting can include logging and/or providing real-time statistics regarding any detected errors or anomalies and observed server-side performance. The real-time statistics can include directly notifying an administrator, content provider, or other user based on any configured alerts that are triggered as a result of detected errors, anomalies, or monitored server performance).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
However Sathyanarayana and Jadallah do not explicitly mention construct a diagnosis graph, wherein each node of the diagnosis graph is associated with a corresponding group of streaming sessions, wherein the diagnosis graph is constructed based at least in part on hierarchical relationships among the plurality of groups of streaming sessions, and wherein the hierarchical relationships are based at least in part on at least one of device type or content delivery network (CDN) associated with groups of streaming sessions in the plurality of groups of streaming sessions.
However Groenendijk teaches:
construct a diagnosis graph, wherein each node of the diagnosis graph is associated with a corresponding group of streaming sessions (Groenendijk: paragraphs 0031-0032; system performs root cause analysis on streaming services…paragraphs 0039, and 0049-0051; diagnosis graph is based on metrics to perform root cause analysis), wherein the diagnosis graph is constructed based at least in part on hierarchical relationships among the plurality of groups of streaming sessions (Groenendijk: paragraphs 0078-0079, 0117, and 0128-0129; system forms dependency model that describes relationships between entities in the network… Fig. 11 and paragraphs 0096-0100; system identifies sessions and groups session to a ReSe ID which identifies which identifies to which resource service a measurement event belongs, which is then linked to a particular System Service (SySe). Therefore the system links a session metric to resources and system services, which is a grouping of sessions served by those resources and services), and wherein the hierarchical relationships are based at least in part on at least one of device type or content delivery network (CDN) associated with groups of streaming sessions in the plurality of groups of streaming sessions (Groenendijk: paragraph 0031; web browsing and streaming, which suggests a CDN. See also Jadallah, paragraphs  0042-0043; QoE measured for a network or multiple networks. The networks include CDNs that provides media content being streamed).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Groenendijk with the teachings as in Jadallah and Sathyanarayana. The motivation for doing so would have been made for facilitating problem diagnosis and root cause analysis (Groenendijk: paragraph 0138).
As per claim 2, the modified Jadallah teaches the system of claim 1 wherein the set of quality metrics comprises aggregated Quality of Experience (QoE) metrics computed per group of streaming sessions collected within an interval of time (Jadallah: paragraph 0017; a metric measurement module operatively connected to the QoE event handler and configured to measure a metric relating to the detected event; and a quality of experience calculation module operatively connected to the metric measurement module and configured to determine a quality of experience measurement based on the metric…paragraph 0075; In some cases, a media flow session is kept for two sampling intervals, 30 minutes, after receiving the last media flow. This period is intended to allow other modules to have access to the media session record for, for example, calculating and aggregating QoE metrics).  
As per claim 3, the modified Jadallah teaches the system of claim 1 wherein a group of streaming sessions represents a set of streaming sessions defined by a set of dimensions comprising at least one of state, city, designated market area (DMA), device type, name of a content asset, content delivery network (CDN), content type, Internet Service Provider (ISP), and autonomous system number (ASP) (Jadallah: paragraph 0072 and fig. 9; Dimensions can also be used in the metric aggregation module to group and aggregate facts based on elements of interest to the network or QoE system. Examples of dimensions include: subscriber geographical location, content provider name, content delivery network name, type of stream, client device name, operating system name, browser name, container name, transport protocol, session protocol, audio codec name, video codec name and resolution). 
As per claim 4, the modified Jadallah teaches the system of claim 1 wherein the processor is further configured to construct a time series using the set of quality metrics and the historical information, wherein the historical information comprises a set of quality metrics computed at a previous time (Jadallah:  paragraph 0109; After the metric aggregation module has determined a QoE of the media stream per subscriber or per session, the QoE system may provide a report to be viewed by the operator or ISP. Reporting can be used to analyze long-term trending and drill into data to investigate the causes of low QoE scores. The QoE system may send raw data from the measurements to a storage system that will store the metrics in a long-term storage medium, or the memory component of the QoE system may be equipped to store the metrics for a longer period of time, for example one week, one month, or over a five year period. Then at some later time, the QoE system can extract the raw data from long-term storage and create reports various trending or historical analysis to investigate causes or trends in low QoE scores). 
As per claim 5, the modified Jadallah teaches the system of claim 1 wherein identifying the anomaly comprises determining a baseline and deviation threshold for an aggregated metric with respect to a group of streaming sessions (Sathyanarayana: paragraph 0030; The error and anomaly detection parameters configure the thresholds and conditions that determine an error or anomaly in the transmission of a content stream. By configuring different error and anomaly detection parameters for different instances of an emulation engine, the error and anomaly detection can be made to differ for different content streams under test and for different PoPs being monitored. In other words, each instantiated emulation engine can be configured to detect a different set of errors or anomalies according to a different set of criteria).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
As per claim 6, the modified Jadallah teaches the system of claim 5 wherein the anomaly is identified based at least in part on determining that the aggregated metric exceeds the deviation threshold for a threshold amount of time (Jadallah:  paragraph 0070; In order to detect this kind of event, the QoE event handler detects upon the arrival of the media request if the same subscriber requested the same media content recently, by communicating with the media session manager. If the same request was found for the same subscriber and there was at least one buffer stall event, the QoE event handler may subtract the last access time of existing media content from a current request time. If the difference is less than or equal to a predetermined threshold value, for example, approximately 800 to 1000 seconds or 900 seconds, QoE event handler reports a media restart event to the QoE metric measurement module).
As per claim 7, the modified Jadallah teaches the system of claim 5 wherein the anomaly is identified based at least in part on determining a measure of streaming sessions impacted by the anomaly (Sathyanarayana: paragraph 0046; The process then verifies (at 455) any received chunks. Chunk verification involves inspecting the received chunks for errors or anomalies including invalid checksums, improper metadata or header information, and malformed payloads as some examples. The detected errors and anomalies can vary depending on the streaming protocol with which the content stream under test is passed).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
As per claim 8, the modified Jadallah teaches the system of claim 5 wherein the baseline comprises a mean of the aggregated metric within a time period, and wherein the deviation threshold is based at least in part on the baseline and a standard deviation of the aggregated metric (Sathyanarayana: paragraph 0030; The error and anomaly detection parameters configure the thresholds and conditions that determine an error or anomaly in the transmission of a content stream. By configuring different error and anomaly detection parameters for different instances of an emulation engine, the error and anomaly detection can be made to differ for different content streams under test and for different PoPs being monitored…paragraph 0032; the system configures each instantiated emulation engine with a default set of test and monitoring parameters, error and anomaly detection parameters, and alert parameters when the tester does not customize the parameters. The default parameters can vary depending on the streaming protocol used for the content stream under test or can vary depending on the content stream itself. The default parameters can be overridden or added to by user specified parameters. The default parameters provide a baseline set of metrics and errors to monitor. The default parameters can also configure a set of automatic alerts. These default alerts may fire whenever a serious error is detected in the transmission of a content stream).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
As per claim 16, the modified Jadallah teaches the system of claim 1 wherein the cause comprises a group of streaming sessions in the plurality of groups of streaming sessions (Sathyanarayana: paragraph 0031; Based on the alert parameters, each alert can identify the distributed platform delivery node in which the error occurred, the error at issue, the content stream fragment or chunk where the error or anomaly occurred, various other performance metrics at the time of the error occurrence, and one or more parties that receive the alert).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
As per claim 17, the modified Jadallah teaches the system of claim 1 wherein generating the alert comprises providing a report as output, and wherein the report comprises a list of streaming sessions impacted by the identified anomaly (Sathyanarayana: paragraph 0035; the instantiated emulation engine instances write any statistics, errors, or anomalies tracked during the client-side player emulation to a common log file as the statistics, errors, or anomalies occur or are detected. In other words, all instantiated emulation engine instances continually write to the same log file and the system continually reads from the common log file in order to update and generate the compiled report in real-time. In some embodiments, each instantiated emulation engine instance continually writes any statistics, errors, or anomalies tracked during the client-side player emulation to a different log file with the system continually aggregating the entries from the log files of all instantiated emulation engine instances in order to update and generate the compiled report in real-time).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Jadallah. The motivation for doing so would have been made in order to track real-time performance and any errors in the server-side transmission of the content stream under test (Sathyanarayana: Abstract).
With respect to claim 18, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Jadallah also teaches a method (Jadallah: a method for measuring quality of experience for media streaming in a network).
With respect to claim 19, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Jadallah also teaches a computer program embodied in a non-transitory computer readable storage medium and comprising computer instructions (Jadallah: paragraph 0120; a computer program product stored in a machine-readable medium (also referred to as a computer-readable medium)…The instructions stored on the machine-readable medium can be executed by a processor or other suitable processing device, and can interface with circuitry to perform the described tasks).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (U.S. Publication No. 2012/0311126) [Applicant’s IDS], in view of Sathyanarayana et al. (U.S. Publication No. 2016/0164761) [Applicant’s IDS], in view of Groenendijk (U.S. Publication No.  2014/0321311), and further in view of Sunshine et al. (U.S. Publication No. 2006/0282225).
As per claim 9, the modified Jadallah teaches the system of claim 1.
However the modified Jadallah does not explicitly mention wherein identifying the anomaly comprises using a hidden Markov model to determine a probability that a group is in an anomalous state at the first time. 
However Sunshine teaches:
wherein identifying the anomaly comprises using a hidden Markov model to determine a probability that a group is in an anomalous state at the first time (Sunshine: paragraph 0071; This module utilizes Hidden Markov Models (HMM) to identify anomalies based on probabilities of passing from one state to a second state. The HMM use different algorithms to define these probabilities such as a Viterbi algorithm, a forward-backward algorithm, or a Baum-Welsh algorithm, as would be known to those skilled in the art. All of these methods are designed to find hidden patterns in data. The output is a prediction of an anomaly based on a number of discrete state variables).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sunshine with the teachings as in the modified Jadallah. The motivation for doing so would have been for utilizing Hidden Markov Models (HMM) to identify anomalies (Sunshine: Abstract).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jadallah et al. (U.S. Publication No. 2012/0311126) [Applicant’s IDS], in view of Sathyanarayana et al. (U.S. Publication No. 2016/0164761) [Applicant’s IDS], in view of Groenendijk (U.S. Publication No.  2014/0321311), and further in view of Muddu et al. (U.S. Publication No. 2017/0223036) [Applicant’s IDS].
As per claim 11, the modified Jadallah teaches the system of claim 1 wherein evaluating the constructed diagnosis graph comprises performing a breadth first search (BFS) traversal of the diagnosis graph (Muddu: paragraph 0547; the process initially traverses the graph node by node and maps the nodes onto a one-dimensional (1D) grid. The graph may be traversed in any order. For example, a breadth first search (BFS) order may be convenient. An example of a 1D grid resulting from traversing graph 6101 in BFS order is shown as grid 6102 in FIG. 61A. In FIG. 61A).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Muddu with the teachings as in the modified Jadallah. The motivation for doing so would have been for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence (Muddu: Abstract).
As per claim 12, the modified Jadallah teaches the system of claim 1 wherein a node in the diagnosis graph is diagnosed as the cause is of the identified anomaly based at least in part on determining that the node is anomalous and that a threshold amount of children of the node are anomalous (Muddu: paragraph 0224; the individual relationship graph of that anomalous event is revised to include an anomaly node (along appropriate edges), so that when the composite relationship graph is created, it can be used to determine what other entities might be involved or affected by this anomaly).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Muddu with the teachings as in the modified Jadallah. The motivation for doing so would have been for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence (Muddu: Abstract).
As per claim 13, the modified Jadallah teaches the system of claim 1 wherein in response to determining that a node is anomalous and that a threshold number of anomalous children is not met, a depth first search (DFS) is performed starting from the node (Muddu: paragraph 0520; The “memory capacity” of the PST model can be controlled by the maximum length of historic symbols, which is the probabilistic suffix tree's depth, and is the length of the Markov chain…paragraphs 0522-0523 and fig. 52; An example of a PST model having been trained by a particular sequence [100111] is shown in FIG. 52. In the PST model shown in FIG. 52, the PST's depth is 3…because different types of entities may have different characteristics in their behaviors, to further enhance the accuracy of behavioral anomaly detection for a specific entity (e.g., a user), various embodiments of the PST model can be configured to first establish a baseline prediction profile (or simply “baseline”) for a specific entity after the PST model is trained).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Muddu with the teachings as in the modified Jadallah. The motivation for doing so would have been for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence (Muddu: Abstract).
As per claim 14, the modified Jadallah teaches the system of claim 1 wherein a plurality of causes are identified based at least in part on the traversing of the constructed diagnosis graph, and wherein the processor is further configured to resolve the plurality of causes into the diagnosed cause of the identified anomaly (Muddu: paragraph 0185; Baseline profiles can be continuously updated (whether in real-time as event data streams in, or in batch according to a predefined schedule) in response to received event data, i.e., they can be updated dynamically and/or adaptively based on event data. If the human user 604 begins to access source code server 610 more frequently in support of his work, for example, and his accessing of source code server 610 has been judged to be legitimate by the security platform 300 or a network security administrator (i.e., the anomalies/threats detected upon behavior change have been resolved and deemed to be legitimate activities), his baseline profile 614 is updated to reflect the updated "normal" behavior for the human user 604).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Muddu with the teachings as in the modified Jadallah. The motivation for doing so would have been for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence (Muddu: Abstract).
As per claim 15, the modified Jadallah teaches the system of claim 1 wherein the diagnosis graph comprises a directed acyclic graph (Muddu: paragraph 0311; The topology-based assignments maintain a directed acyclical graph (DAG) structure that allows for dynamic execution of model-specific process threads and management of the input data dependencies of these model-specific process threads).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Muddu with the teachings as in the modified Jadallah. The motivation for doing so would have been for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence (Muddu: Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449